Citation Nr: 0915659	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  05-23 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1971 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and May 2004 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.

Having considered the Veteran's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  .  


FINDINGS OF FACT

1. The Veteran is diagnosed with PTSD.

2. The Veteran did not serve in combat. 

3. The Veteran's alleged in-service stressors have not been 
verified. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in October 2003 and March 2006 that 
fully addressed all notice elements - including that of the 
need to obtain evidence substantiating claimed stressors in 
support of the claim of service connection for PTSD. 

In the letter sent in October 2003, the RO provided timely 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as specifying the information and evidence to be 
submitted by him, the information and evidence to be obtained 
by VA, and the need for him to advise VA of or submit any 
further evidence that pertained to his claim.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the March 2006 letter that a schedular rating and 
an effective date would be assigned if his claim was granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA 
to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.   Although the Veteran is 
diagnosed as having PTSD, the present claim is denied on 
the basis that his claimed in-service stressors are not 
credible and there is insufficient evidence to corroborate 
any of the claimed stressors, as is explained below. A VA 
examination is not necessary as the diagnosis is not at 
issue.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

Merits of the Claim

The Veteran alleges that he has PTSD, which was caused by 
stressors during active duty service. Having carefully 
considered the record, the Board finds that the evidence does 
not contain supporting evidence to indicate that the Veteran 
served in combat, or to otherwise verify the Veteran's 
alleged stressors. Thus, the Veteran's claim for service 
connection for PTSD will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for PTSD, there must 
be (1) medical evidence establishing a diagnosis of the 
disorder, (2) credible supporting evidence that the claimed 
in-service stressors actually occurred, and (3) a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. 38 
C.F.R. § 3.304(f).

The criteria for a diagnosis of PTSD are not established by 
VA.  Instead, the appellate courts and VA have recognized 
that a diagnosis of PTSD must be established in accordance 
with 38 C.F.R. § 4.125(a), which mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. §§ 3.304(f) and 4.125(a); Cohen v. Brown, 
10 Vet. App. 128, 140-41. 

Although the Veteran has been diagnosed with PTSD, the Board 
presently finds that the diagnosis is not based upon the 
provisions of the DSM-IV, as the requisite stressors have not 
been factually substantiated. See reports dated August 2005 
and January 2006. 

With regard to the second element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the Veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a Veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

There is no evidence of record to indicate that the Veteran 
served in combat. He has no combat-related awards or 
decorations, and his unit history as developed by the RO 
through an internet search of February 2004 and through 
inquiry with the U.S. Army and Joint Services, Records 
Research Center (JSRRC), does not document combat action by 
his unit. Moreover, the Veteran acknowledges in his April 
2004 statement that he did not have any combat experience.  
Moreover, his PTSD diagnosis from April 2005 states that the 
Veteran's PTSD is "non combat related."

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the Veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Once independent 
verification of the stressor event has been submitted, the 
Veteran's personal exposure to the event may be implied by 
the evidence of record. A Veteran need not substantiate his 
actual presence during the stressor event; the fact that the 
Veteran was assigned to and stationed with a unit that was 
present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event. See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  Furthermore, it has been 
held that a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau, 9 Vet. App. at 396; Cohen, 10 Vet. App. at 142.  

The Veteran's military occupational specialty (MOS) was a 
military policeman in Vietnam.  The Veteran asserts that his 
PTSD was caused by stressful events to which he was allegedly 
exposed in service.  The Veteran alleges one incident in 
November 1971 when he responded to a bar fight call in 
Saigon, which included the arrest of at least one armed U.S. 
soldier.  During this event, the Veteran had to wrestle an M-
16 rifle away from a soldier; a second incident in or about 
January 1972 when he assisted local police with crowd 
control; and a third incident in September 1971 when the 
Veteran was approached by two Vietnamese boys who flashed a 
knife and told him to have sex with a girl that was with 
them.  The Veteran pointed his M-16 rifle at the group and 
told them to leave.  

The Veteran's claimed stressors have not been corroborated.  
Specifically, in July 2006, the JSRRC (and formerly Center 
for Unit Research and Records or "CURR") reported that it 
had reviewed the Veteran's statement and searched available 
documentation for the stressors and did not find 
documentation of a bar fight that personnel responded to from 
the Veteran's battalion.  The JSRRC also did not find 
documentation for the January 1972 incident.  The third 
incident was unable to be corroborated through JSRRC.

To date, no additional information has been provided.  The 
Veteran's accounts are therefore unsubstantiated, and the 
claim is denied on this basis.  Without credible supporting 
evidence for the Veteran's allegations of in service 
stressors, the Veteran's claim of service connection for PTSD 
is denied. 38 C.F.R. § 3.304(f) (2008).

Because all of the elements required for a finding of service 
connection for PTSD are not shown, the preponderance of the 
evidence is against the Veteran's claim. Consequently, the 
doctrine of reasonable doubt is not for application. Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


